PER CURIAM.
This Court heretofore issued its writ of habeas corpus upon the petition in behalf of Joe Brockman, filed by his mother. In such petition it was alleged that Brockman, while only 16 years of age, was sentenced for the offense of breaking and entering with intent to commit a crime. It was further alleged that the provisions of F.S. Sec. 932.38, F.S.A. were not complied with in that the mother was not given notice of such charge against her son. The mother further alleged that her son was not and had never been married.
Respondent has now filed his return to the writ and from such return it is ascertained that proceedings against petitioner were commenced in the Juvenile Court for St. Johns County. A hearing was conducted therein in the presence of petitioner’s mother and the juvenile court entered an order of transferral to the circuit court on a charge of felony. Thus, it appears that petitioner was properly treated as a juvenile under the provisions of Chapter 39, F.S.A.
It is also shown by the respondent’s return with its exhibits that upon arraignment petitioner plead guilty to the information against him and that upon such arraignment his mother was present in the courtroom.
Hence, it is apparent that petitioner’s mother had actual notice of the charge against him prior to his arraignment. Consequently, it was unnecessary to notify her of the charge by service of notice or by registered mail as provided by the statute,. Sec. 932.38, F.S.A. Bowen v. Cochran, Fla. 1960, 121 So.2d 154.
The writ heretofore issued is hereby quashed and the petitioner remanded to the-custody of the respondent.
THOMAS, C. J., and ROBERTS, DREW, THORNAL and O’CONNELL,. JJ., concur.